Citation Nr: 0020985	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-04 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1942 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 RO rating decision that granted service 
connection for PTSD, and assigned a 30 percent evaluation 
under diagnostic code 9411, effective from November 1998.  
The veteran submitted a notice of disagreement in January 
1999, and the RO issued a statement of the case in January 
1999.  The veteran submitted a substantive appeal in March 
1999.  A hearing scheduled in July 2000 was canceled by the 
veteran and not rescheduled.


REMAND

The veteran contends that he is entitled to a higher rating 
for his PTSD symptoms.  The veteran's claim is plausible, and 
therefore well grounded.  However, having found that the 
veteran's claim is plausible does not end the Board's 
inquiry.  Rather, in this case, it places upon VA the duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 82 (1990).  

Fulfillment of the VA statutory duty to assist the veteran 
includes the procurement and consideration of any relevant VA 
or other medical records.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Ferraro v. Derwinski, 1 Vet. App. 326 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that the duty to assist claimants in developing 
the facts pertinent to their claims may, under appropriate 
circumstances, include a duty to conduct a thorough and 
contemporaneous medical examination.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

In addition, the VA's duty to assist includes the conduct of 
a VA examination where the record does not adequately reveal 
the current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), citing Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Court has held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is 
inadequate to evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle, supra. 

Here, the veteran has stated that his PTSD symptoms are worse 
than as reflected in his last VA examination in December 
1998, and that he has undergone further outpatient therapy 
and is under the regular care of two VA physicians.  Reports 
of the veteran's ongoing treatment for PTSD are relevant to 
his claim and should be obtained.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

In addition, the Board notes that the Court recently rendered 
a decision in Fenderson v. West, 12 Vet. App 119 (1999).  The 
Board notes that, according to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted a 30 
percent rating for the veteran's service-connected PTSD, 
effective the original date of claim in November 1998.  As 
such, the RO apparently did not find that staged ratings were 
warranted.  However, when the RO reconsiders the veteran's 
claim, pursuant to this remand, the RO should consider the 
application of staged ratings, if warranted.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA or non-VA) of examination and 
treatment for PTSD since discharge from 
service.  Names and addresses of the 
medical providers, and dates of 
examination and treatment, should be 
listed.  After obtaining any release 
forms from the veteran, the RO should 
directly contact the medical providers 
and obtain the records not already 
included in the claims folders, including 
ongoing outpatient therapy records. 


2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his PTSD.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should assign a GAF (global 
assessment of functioning) score, 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, 4th Edition 
(DSM-IV), and state what this score 
means.  In order to assist the examiner 
in providing the requested information, 
the claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The criteria 
for mental disorders should be added to 
the claims folder for the convenience of 
the examiner.

3.  After the above development, the RO 
should review the claim.  The review of 
the claim for a higher initial rating for 
PTSD should consider the provisions of 
38 C.F.R. § 4.130, Code 9411, effective 
as of November 7, 1996; and the 
application of "staged ratings" in 
accordance with Fenderson, if warranted.

4.  After review by the RO, if the 
decision remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




